Citation Nr: 0308448	
Decision Date: 05/05/03    Archive Date: 05/15/03

DOCKET NO.  98-01 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for cardiac disability, 
to include as due to service in the Persian Gulf War.  

2.  Entitlement to service connection for headaches, to 
include as due to service in the Persian Gulf War.  

3.  Entitlement to service connection for a disability of the 
hands and feet, to include as due to service in the Persian 
Gulf War.  

4.  Entitlement to service connection for gastrointestinal 
disability, to include as due to service in the Persian Gulf 
War.  

5.  Entitlement to service connection for psychiatric 
disability, to include as due to service in the Persian Gulf 
War.  

6.  Entitlement to service connection for visual disability, 
to include as due to service in the Persian Gulf War.  

7.  Entitlement to service connection for disability 
manifested by loss of concentration, to include as due to 
service in the Persian Gulf War.  

8.  Entitlement to service connection for hemorrhoids, to 
include as due to service in the Persian Gulf War.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William W. Berg


INTRODUCTION

The veteran served on active duty from January 1968 to 
October 1969 and from November 1990 to April 1991.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee, and from a November 1997 rating decision by the RO 
in Columbia, South Carolina.  

When this matter was previously before the Board in May 2000, 
it was remanded to the Columbia RO for additional 
development.  Following the requested development, the RO in 
December 2002 continued the denial of the claimed benefits.  
In its previous remand, the Board referred to the RO for 
appropriate action the issue of entitlement to service 
connection for memory loss due to service in the Persian Gulf 
War.  That issue does not appear to have been addressed by 
the RO.  It is again referred to the RO for action deemed 
appropriate.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The veteran's cardiac disability was not present in 
service or until more than a year following service and is 
not shown to be related to service, including service in the 
Persian Gulf War.  

3.  Headaches were not present in service and are not shown 
to be related to service, including service in the Persian 
Gulf War.  

4.  A disability of the hands and feet was not present in 
service and is not shown to be related to service, including 
service in the Persian Gulf War.  

5.  It is not shown that the veteran now has a chronic 
gastrointestinal disorder.  

6.  It is not shown that the veteran has a chronic 
psychiatric disorder.  

7.  The veteran has refractive error of the eyes due to aging 
that is correctable by glasses and is unrelated to service, 
including service in the Persian Gulf War.  

8.  The veteran's loss of concentration was not present in 
service, is due to a vitamin B-12 deficiency and is unrelated 
to service, including service in the Persian Gulf.  

9.  Hemorrhoids were not present in service and are not shown 
currently.  





CONCLUSIONS OF LAW

1.  Service connection for cardiac disability, to include as 
due to service in the Persian Gulf War, is not warranted.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1117, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.317 (2002).  

2.  Service connection for headaches, to include as due to 
service in the Persian Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).  

3.  Service connection for a disability of the hands and 
feet, to include as due to service in the Persian Gulf War, 
is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

4.  Service connection for gastrointestinal disability, to 
include as due to service in the Persian Gulf War, is not 
warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.317 (2002).  

5.  Service connection for psychiatric disability, to include 
as due to service in the Persian Gulf War, is not warranted.  
38 U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.317 (2002).  

6.  Service connection for visual disability, to include as 
due to service in the Persian Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).  

7.  Service connection for disability manifested by loss of 
concentration, to include as due to service in the Persian 
Gulf War, is not warranted.  38 U.S.C.A. §§ 1110, 1117, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2002).  

8.  Service connection for hemorrhoids, to include as due to 
service in the Persian Gulf War, is not warranted.  38 
U.S.C.A. §§ 1110, 1117, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The file shows that by RO correspondence, the rating 
decisions, the statement of the case, a Board remand, and the 
supplemental statement of the case, the veteran has been 
informed of the evidence necessary to substantiate his claim 
and of his and VA's respective obligations to obtain 
different types of evidence.  Identified relevant medical 
records have been obtained, and VA examinations have been 
provided.  The Board finds that the notice and duty to assist 
provisions of the law have been met.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Although the governing 
statute and the controlling presumption period with respect 
to Persian Gulf War claims have been amended during the 
prosecution of this appeal, these changes to the law are not 
shown to affect the outcome of this case.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).  

The veteran's initial claim for VA compensation benefits was 
received in November 1993, when he asserted that the 
conditions for which service connection is now sought began 
in 1992.  He has maintained that the claimed disabilities 
resulted from his service in Operation Desert Storm.  The 
service medical records submitted in conjunction with his 
claim establish his presence in Saudi Arabia during the 
Persian Gulf War, and his DD-214 for his second period of 
active duty indicates that he served in the Southwest Asia 
Theater of operations from December 11, 1990, to April 23, 
1991.  Although his DD-214 for his second period of active 
duty indicates no sea or foreign service, the Board finds 
that his status as a Persian Gulf veteran, as defined in 
38 U.S.C.A. § 1117(f), is established.  



Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service under 38 U.S.C.A. § 1110, or it must be shown that 
any current disability is related to service or to an 
incident of service origin.  The United States Court of 
Appeals for the Federal Circuit has held that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  See D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Maggitt v. West, 202 F.3d 
1370, 1375 (Fed. Cir. 2000) (to the same effect).  

The provisions of 38 U.S.C.A. § 1117 with respect to Persian 
Gulf War veterans were amended by the Veterans Education and 
Benefits Expansion Act of 2001, Pub. L. No. 107-103, § 202, 
115 Stat. 976, 988-989 (Dec. 27, 2001), to define what 
constitutes a "qualifying chronic disability" for purposes 
of entitlement to compensation under the statute.  The 
provisions of 38 U.S.C.A. § 1117(a)(1) now provide:  

(a)(1) The Secretary may pay 
compensation under this subchapter to a 
Persian Gulf veteran with a qualifying 
chronic disability that became manifest-

(A) during service on active 
duty in the Armed Forces in the 
Southwest Asia theater of operations 
during the Persian Gulf War; or 
(B) to a degree of 10 percent 
or more during the presumptive 
period prescribed under subsection 
(b).  

(2) For purposes of this subsection, 
the term "qualifying chronic 
disability" means a chronic 


disability resulting from any of the 
following (or any combination of any of 
the following):  
(A) An undiagnosed illness.  
(B) A medically unexplained 
chronic multisymptom illness (such 
as chronic fatigue syndrome, 
fibromyalgia, and irritable bowel 
syndrome) that is defined by a 
cluster of signs or symptoms.  
(C) Any diagnosed illness that 
the Secretary determines in 
regulations prescribed under 
subsection (d) warrants a 
presumption of service-connection.  

This amendment became effective March 1, 2002.  115 Stat. 
989.  

The presumption period referred to in subsection (a)(1)(B) 
above requires that the disability must have become manifest 
to a degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. § 3.317(a)(1)(i) (2002).  

A.  Cardiac disability and headaches

The record shows that when the veteran was seen by his 
private physician in September 1988 for unrelated complaints, 
his blood pressure was 120/80.  

The service medical records show that when the veteran 
underwent an annual examination for the Reserves in June 
1989, his blood pressure was 140/90.  Pertinent complaints or 
findings were not shown.  A service medical record entry 
dated October 30, 1990, shows a blood pressure reading of 
122/82.  On November 5, 1990, the veteran underwent a 
radiation physical examination that was negative for 
pertinent abnormalities.  His blood pressure was 110/70 
sitting, 110/70 recumbent, and 110/74 standing.  

When the veteran was seen at a service clinic in January 
1991, his blood pressure was 118/78.  When he was seen at the 
clinic 10 days later, his blood pressure was 120/74.  When 
the veteran was seen privately for unrelated complaints in 
July 1991, his blood pressure was 130/80.  

The service medical records for the veteran's second period 
of active duty are negative for complaints or findings of 
headaches.  In March 1992, the veteran underwent a 
quadrennial examination for the Reserves.  No cardiovascular 
or neurologic abnormalities, including headaches, were noted.  

In September 1992, the veteran was seen by a private 
physician for situational stress arising from violence to his 
daughter and threats to his family a few days previously.  
Shortly thereafter, he had an episode of "head pressure" 
and went to the emergency room, where it was felt to be 
situational stress.  He had another episode the day before he 
was seen by his physician and again visited the emergency 
room, where he was given nifedipine.  (Nifedipine is 
indicated for the management of angina.  See Physicians' Desk 
Reference 1631 (47th ed. 1993).)  The private physician was 
of the opinion that "all of this is stress."  His blood 
pressure was 120/90.  Lopressor was prescribed to try to 
blunt any hypertensive reaction.  

On September 23, 1992, the veteran underwent a private 
neurologic evaluation that indicated that he had recently 
experienced the recent onset of paroxysmal headache 
associated with major elevations in blood pressure.  It was 
reported that the veteran developed a paroxysmal headache 
about nine days before the evaluation.  Over the ensuing 
week, he had four additional headaches with elevated blood 
pressure readings, especially in the diastolic range.  The 
onset of the headache and elevated blood pressure was related 
to a very stressful family situation involving the threat of 
violence to his family.  It was reported that prior CT and 
MRI scans of the brain were normal.  His neurologic 
examination was entirely normal, and his blood pressure was 
120/80.  His heart had a regular rhythm.  



The veteran was initially evaluated by Dr. Davis, an 
internist at the Emory Clinic, on September 25, 1992, for 
complaints of hypertension and headaches.  The veteran 
related that he had never had hypertension.  Two weeks 
previously, in a very stressful family situation, he felt as 
though his head were going to "explode".  It started out 
with pain behind the right ear, radiating over his entire 
head with pulsations.  He said that he went to his local 
emergency room and that his blood pressure was "190/170".  
He later developed a similar headache and returned to the 
emergency room.  His blood pressure was "214/178".  He 
reported that he had negative CT and MRI scans of his head, 
as well as a negative lumbar puncture.  His blood pressure 
decreased to 140/90, and he went home.  The veteran reported 
that with the onset of another headache, he was referred by 
his physician to a neurologist, who entertained the 
possibility of "vascular/migraine" headaches.  Dr. Davis 
said that the veteran brought with him some outside records.  

On examination by Dr. Davis, the veteran denied a history of 
heart disease or any symptoms referable to heart disease.  
Dr. Davis indicated that the veteran had already had a 24-
hour urine collection that was negative for metanephrines and 
catecholamines.  An electrocardiogram and chest X-rays 
performed on September 25, 1992, were normal.  

Dr. Davis noted that the veteran was under a great deal of 
stress lately, "which I think has aggravated the situation 
and may be the major part of the situation."  His current 
problems were felt to include paroxysmal headaches and 
hypertension; question of sustained hyperlipidemia; and 
chronic tobacco and alcohol usage.  

In a cover letter dated in September 1992 to the report of 
the foregoing examination, Dr. Davis noted that although 
there was a family history of hypertension and that although 
the veteran had borderline elevated blood pressure, he did 
not believe that a diagnosis of sustained hypertension could 
be entertained.  Dr. Davis noted that the veteran's spouse 
had monitored the veteran's blood pressure at home and that 
his blood pressure was consistently in the 120/80 range.  


Dr. Davis said that the veteran's evaluation had been 
"totally unremarkable" and that he did not need treatment 
at that time.  

When seen by Dr. Davis on October 9, 1992, the veteran 
reported that he had had some headache that Dr. Davis thought 
sounded like muscle-contraction headaches starting in the 
back of his head and radiating over the right side of his 
head.  His blood pressure, checked by his spouse, had "run 
around 120/80."  He was on no medication.  Dr. Davis again 
stated that he did not think that the veteran had sustained 
hypertension and said that the veteran's blood pressure on 
the two occasions he had seen him was "borderline at best."  
He said that the veteran's "vascular headaches" appeared to 
have resolved and that he now had some muscle contraction 
headaches.  In a letter to the veteran of October 13, 1992, 
Dr. Davis stated that the results of a 24-hour urine 
collection for catecholamines were normal.  

On October 10, 1992, the veteran was seen in the medical 
department of a Reserve Center with a complaint of acute 
stress due to a family situation.  He was treated by the 
Medical Officer with a variety of medications, including 
Lopressor, Calan, Diazepam, three medications for headaches, 
and a medication for nausea.  When seen in the medical 
department in March 1993, it was reported that his blood 
pressure appeared to be okay now.  No disqualifying defect 
was noted.  

On VA general medical examination in October 1994, the 
veteran gave a history of hypertension that occurred after 
his return from Saudi Arabia, but he denied any chest pain.  
He reported severe headache when his blood pressure was 
elevated.  The assessment included history of high blood 
pressure mildly elevated on examination with no medication, 
and history of headache and syncope secondary to his high 
blood pressure.  

On VA examination in August 1997, the veteran reported a 
history of hypertension since 1992 but indicated that he had 
not had any headache or episodes of high blood pressure since 
1994.  The examination culminated in pertinent diagnoses of 
well-controlled hypertension, and headache resolved.  

On VA examination in December 2001 and on PGW examination the 
following month, the veteran gave a history of having 
sustained a heart attack in December 1994 that was not 
medically identified until later.  The record contains a 
report of private cardiac catheterization in February 1995 
that disclosed coronary artery disease.  Coronary artery 
disease was diagnosed on VA examination in December 2001.  
The PGW examination in January 2002 culminated in diagnoses 
that included intermittent blood pressure elevation with 
blood pressure that was currently normal; and history of 
myocardial infarction with coronary artery disease, a normal 
EKG, and no chest pain.  Also diagnosed were headaches, 
"which may be vascular," that occurred several times a 
year.  

There is no evidence that the veteran's diagnosed coronary 
artery disease or prodromal symptoms of coronary artery 
disease were manifested in service or until more than a year 
following separation from his second period of active duty.  
The veteran's blood pressure did not begin to spike until 
September 1992, and was apparently precipitated by acute 
family stress wholly unrelated to his active military 
service.  Although the veteran has been evaluated on a number 
of occasions by VA and private physicians, no physician has 
attributed his diagnosed heart disease to service or to any 
incident of service origin.  Service connection for coronary 
artery disease on a direct or presumptive basis is simply not 
warranted.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 
C.F.R. §§ 3.303, 3.307, 3.309.  

Service connection on a Persian Gulf War basis is warranted 
under the law only for cardiovascular signs or symptoms due 
to an undiagnosed illness or a chronic multisystem illness.  
See 38 U.S.C.A. § 1117(g)(11).  It is apparent from the 
record that the cardiovascular symptoms in this case arose 
more than a year following service and are due to a known 
diagnosed heart disease that has been confirmed by cardiac 
catheterization.  The coronary artery disease is not an 
entity that constitutes a chronic multisystem illness.  There 
is therefore no basis for finding that the veteran's cardiac 
disability is a qualifying chronic disability under the law 


providing for service connection due to service in the 
Persian Gulf War.  See 38 U.S.C.A. § 1117(a)(2).  

With respect to the veteran's headaches, the service medical 
records are devoid of any indication of a headache disorder 
during service.  The evidence indicates the veteran's 
severely disabling headaches are secondary to episodes of 
spiking blood pressure that began more than a year following 
his final separation from active duty.  The headaches 
associated with the veteran's high blood pressure may not be 
service connected because they are due to a supervening 
condition following service.  There is therefore no basis for 
finding that they were incurred in service or as a 
consequence of the veteran's service in the Persian Gulf War.  
See 38 C.F.R. §§ 3.303, 3.317(c)(2).  It follows that the 
claim for service connection for cardiac disability, 
including as due to service in the Persian Gulf War, must be 
denied.  

Although the veteran appears also to have been diagnosed with 
headaches unrelated to his hypertension, service connection 
is not warranted for these headaches because they were not 
shown during the veteran's active duty.  Service connection 
on a direct incurrence basis is not warranted.  See 
38 U.S.C.A. § 1110.  The PGW examination in January 2002 
suggested the presence of headaches that were thought to be 
vascular in nature.  An earlier examiner suggested that they 
were vascular/migraine in nature.  These diagnoses indicate 
that the headaches are not the result of an undiagnosed 
illness or a chronic multisystem illness.  See 38 U.S.C.A. § 
1117(g)(3).  

It is, however, not altogether clear that the headaches 
unrelated to the hypertension are in fact attributable to a 
known clinical diagnosis.  However, although the record 
indicates that the veteran was on medication for headaches by 
October 1992, headaches unrelated to the veteran's 
hypertension are not shown to have been significantly 
disabling.  Although the veteran described the headaches as 
bitemporal throbbing headaches that lasted all day, they 
occurred only several times a year.  In order to warrant 
service connection for headaches as a manifestation of an 


undiagnosed or chronic multisystem illness, they must be 
manifested to a compensable degree.  Rating by analogy to 
migraine headaches, a 10 percent rating is warranted only 
when the migraine results in characteristic prostrating 
attacks averaging one in two months over the last several 
months.  Less frequent attacks warrant a noncompensable 
evaluation.  See 38 C.F.R. § 4.124a, Diagnostic Code 8100 
(2002).  The frequency shown in this case would not warrant a 
compensable evaluation.  Service connection on a presumptive 
Persian Gulf War basis is therefore not shown.  See 
38 U.S.C.A. § 1117(a)(1)(B); 38 C.F.R. § 3.317(a)(1(ii).  

It follows that the claim for service connection for 
headaches, including as due to service in the Persian Gulf 
War, must be denied.  The evidence is not so evenly balanced 
as to raise doubt concerning any material issue.  38 U.S.C.A. 
§ 5107(b).  

B.  Disability of the hands and feet

The service medical records are negative for complaints or 
findings of joint pain and stiffness of the hands and feet.  
The veteran underwent an annual examination for the Reserves 
in June 1989 when his upper extremities and feet were normal 
on clinical examination.  On November 5, 1990, the veteran 
underwent a radiation physical examination.  He reported that 
he had crushed his left hand in a motorcycle accident in 
1966, but an examination showed that his left hand had full 
range of motion and a good grip and that there were no 
sequelae from the 1966 accident.  His upper extremities and 
feet were again found to be normal on clinical examination.  
The same results were obtained when he underwent a 
quadrennial examination for the Reserves in March 1992.  

On an examination by Dr. Davis in September 1992, the veteran 
had no acute joints or arthralgias.  

On a VA general medical examination in October 1994, however, 
the veteran's complaints included joint pain, with joint 
morning stiffness in his knees.  He reported that his feet 
were aggravated by walking and standing on his legs for a 
long time.  He had no history of rheumatoid arthritis, and no 
other joints were involved.  He had a normal gait.  A 
disability of the hands and feet was not diagnosed.  

When examined by VA in August 1997, the veteran reported that 
in 1992, his hands and feet began to be stiff and sore with a 
constant ache that worsened by being immobile for an hour or 
so.  He said that this condition was particularly bad in the 
morning when he awakened; he can then barely move his hands 
and feet until he gets them worked loose.  On examination of 
the hands, there was complete approximation of the thumb and 
each finger.  Each finger was able to touch the palmar 
surface with no difficulty.  He had dorsiflexion of his feet 
to 18 degrees and plantar flexion to 40 degrees.  (Normal 
dorsiflexion is from zero degrees to 20 degrees, while normal 
plantar flexion is from zero degrees to 45 degrees.  38 
C.F.R. § 4.71, Plate II (2002).)  Although x-rays of the 
hands and feet were felt to be unremarkable, the examiner 
pertinently diagnosed mild degenerative joint disease of the 
hands and mild degenerative joint disease of the feet.  The 
VA radiologist interpreted x-rays of the left hand as 
visualizing an old boxer's type fracture of the 5th 
metacarpal but as showing no current abnormalities.  

On the PGW examination in January 2002, the veteran 
complained of aching in his joints involving his hands, feet 
and knees with some muscle spasm in his calves since 1991.  
However, an examination showed normal range of motion of the 
hands and feet.  The pertinent diagnosis was joint pain.  The 
examiner remarked that there was no good explanation for this 
at that time but that x-rays and an ANA (antinuclear 
antibody) test were pending.  X-rays of the hands and feet in 
January 2002 showed a plantar spur of the right foot but were 
otherwise unremarkable.  A fluorescent antinuclear antibody 
(FANA) test was negative.  

The record is devoid of any showing that the veteran had a 
disability of the hands and feet manifested by joint pain 
while on active duty.  Although mild degenerative joint 
disease of the hands and feet was diagnosed in August 1997, 
x-rays have not confirmed the presence of degenerative joint 
disease.  Although the veteran has complained of joint pain 
and stiffness, especially upon awakening, since his return 


from Saudi Arabia, these complaints have been entirely 
subjective; there has been no objective indication that the 
veteran has a qualifying chronic disability of the hands and 
feet due to his service in the Persian Gulf War.  See 
38 C.F.R. § 3.317(a)(2).  

Even if the presence of a disability manifested by joint pain 
of the hands and feet were conceded, there is no objective 
confirmation of pain on motion of the involved joints such as 
to warrant a compensable evaluation rated by analogy to 
degenerative joint disease of the involved joints under 
Diagnostic Code 5003.  See 38 C.F.R. §§ 3.317(a)(4), 4.20 
(2002).  See also 38 C.F.R. § 4.40 (2002) (functional loss of 
a part of the musculoskeletal system due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion of the 
affected part).  

In the absence of a showing of a disability of the hands and 
feet manifested by pain in service or of such disability to a 
compensable degree during the Persian Gulf presumptive 
period, the claim for service connection must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  

C.  Gastrointestinal disability

The service medical records are negative for complaints or 
findings of gastrointestinal abnormality.  They indicate that 
the veteran began taking Cipro and Pyridostigmine Bromide as 
chemical-biological warfare prophylactics on January 16, 
1991.  

Private laboratory studies in August 1991 found no parasites 
or white blood cells in the veteran's stool, which was also 
negative for Giardia.  No Yersinia, salmonella, shigella, or 
campylobacter was isolated.  



When seen by his private physician sometime after August 
1991, the veteran complained of loose and frequent stools, 
and irritable bowel syndrome was thought to be a problem.  
When seen privately in February 1992, the veteran had no 
gastrointestinal complaints.  

On a quadrennial examination for the Reserves in March 1992, 
the abdomen and viscera were normal.  However, a service 
medical record entry dated in June 1992 indicates that the 
veteran was taking a medication for a stomach disorder from 
Operation Desert Storm (ODS).  

On examination by Dr. Davis in September 1992, the veteran 
denied gastrointestinal symptoms, except for hemorrhoids, 
which he said were shown on a colonoscopy.  An examination of 
the rectum was negative with brown guaiac negative stool.  

On VA general medical examination in October 1994, the 
veteran complained of left lower quadrant pain since 
returning from Saudi Arabia.  The abdominal pain sometimes 
occurred with alternating diarrhea and constipation.  He said 
that sometimes there was blood in his stools.  It was 
reported that he had had a colonoscopy that was unremarkable.  
He was scheduled for a sigmoidoscopy the following month.  
The pertinent diagnosis was history of abdominal pain with 
alternating diarrhea and constipation, and positive family 
history of colon caner.  

An upper gastrointestinal series conducted on VA examination 
in August 1997 showed a moderate hiatal hernia with reflux 
and thickened duodenal folds.  The pertinent diagnoses were 
gastrointestinal condition of hiatal hernia and 
gastroesophageal reflux, and irritable bowel syndrome.  

On VA examination in December 2001, the veteran gave a 
history of bloody diarrhea after returning from Operation 
Desert Storm but indicated that a colonoscopy after his 
return had been "clear".  He stated that his condition was 
treated with medication for a short period of time, resolved, 
and had not recurred.  


On a PGW examination the following month, the veteran 
reported that a routine colonoscopy a year previously had 
been normal.  The examiner diagnosed only a history of bloody 
stool, noting that this was no longer a problem and that a 
colonoscopy had been normal.  

The record thus shows that the veteran had gastrointestinal 
complaints following his separation from active duty in April 
1991 that now appear to have resolved, leaving no residual 
disability.  See 38 C.F.R. § 3.303(b).  

However, with respect to claims for compensation of Persian 
Gulf veterans, disabilities that have existed for six months 
or more and disabilities that exhibit intermittent episodes 
of improvement and worsening over a six-month period are 
considered chronic for purposes of entitlement to 
compensation benefits due to service in the Persian Gulf War.  
See 38 C.F.R. § 3.317(a)(3).  The six-month period of 
chronicity is measured from the earliest date on which the 
pertinent evidence establishes that the signs or symptoms of 
the disability first became manifest.  Id.  

It is a basic principle of adjudication, however, that 
service connection may not be established for conditions that 
have resolved, no matter how severe they may be during 
service or during an applicable presumption period.  Although 
symptoms are manifestations or indications of disease or 
injury, even disease or injury is not entitled to service 
connection unless chronic residuals constituting a disability 
result therefrom.  The United States Court of Appeals for 
Veterans Claims has specifically so held.  In affirming a 
Board decision denying an application to reopen a claim of 
entitlement to service connection for spinal meningitis and 
denying an original claim for service connection for 
residuals of frozen feet, the Court stated:  "[The veteran] 
is apparently of the belief that he is entitled to some sort 
of benefit simply because he had a disease or injury while on 
active service.  That, of course, is mistaken.  Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of a present disability there can be 


no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (emphasis in original).  See Degmetich v. Brown, 104 
F.3d 1328, 1331-33 (Fed. Cir. 1997) (claimant must have 
disability at time of application for benefits and not merely 
findings in service).  

The Board therefore concludes that the intermittent episodes 
of improvement and worsening referred to in 38 C.F.R. § 
3.317(a)(3) must still leave some identifiable residual 
disability in order for the claimed disability to warrant 
service connection.  In this case, various gastrointestinal 
signs and symptoms, including irritable bowel syndrome, 
appear to have resolved.  It follows that in the absence of 
an identifiable chronic qualifying disability, service 
connection for gastrointestinal disability, including as a 
consequence of service in the Persian Gulf War, must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

D.  Psychiatric disability

Although the veteran claims entitlement to psychiatric 
disability, primarily depression, as a consequence of his 
service in the Persian Gulf War, a current chronic 
psychiatric disorder is not shown.  VA psychiatric 
examinations in October 1994 and September 1997 did not 
result in diagnoses of a chronic acquired psychiatric 
disorder.  Although the veteran complained of mild depression 
on the psychiatric examination conducted in September 1997, 
he also indicated that his depression had improved since he 
stopped drinking alcohol about nine months previously.  
Although the veteran stated that he still had some 
depression, only alcohol abuse, in early full remission, was 
diagnosed on Axis I.  (Alcohol abuse as a primary disorder is 
not a compensable disability within the meaning of the law.  
See 38 U.S.C.A. § 1110; Allen v. Principi, 237 F.3d 1368, 
1376-77 (Fed. Cir. 2001).)  On his Persian Gulf War (PGW) 
examination, conducted by VA in January 2002, 


only a history of depression was diagnosed, and the examiner 
remarked that the depression "appears to have resolved."  

As indicated above, the veteran must have current disability 
in order for service connection to be warranted.  See 
Degmetich v. Brown, 104 F.3d at 1331-33.  In the absence of a 
finding of current psychiatric disability, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. at 225; Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).  Moreover, neither the veteran, his 
representative, nor any lay witness is competent to render a 
diagnosis of current psychiatric disability or to offer a 
medical opinion attributing any such disability to service, 
as this requires medical expertise.  Heuer v. Brown, 7 Vet. 
App. 379, 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  It follows that the claim for service connection for 
psychiatric disability, whether on a direct incurrence basis 
or as a consequence of service in the Persian Gulf must be 
denied.  The evidence is not so evenly balanced as to raise 
doubt concerning any material issue.  38 U.S.C.A. § 5107(b).  

E.  Visual disability

The service medical records for his second period of active 
duty are negative for complaints or findings of impaired 
visual acuity.  When the veteran underwent an annual 
examination for the Reserves in June 1989, his uncorrected 
distant visual acuity was 20/20 bilaterally.  On a radiation 
physical examination on November 5, 1990, his uncorrected 
distant visual acuity was 20/20 bilaterally.  

When examined by Dr. Davis at the Emory Clinic in September 
1992, it was reported that the veteran wore glasses for 
reading only but that he denied a history of glaucoma, 
cataracts, or current visual problems.  

The service medical records show that the veteran was seen at 
a service dispensary in April 1994 for a complaint of 
something in his right eye.  Possible pink eye was assessed.  
However, decreased visual acuity was not noted.  Indeed, when 
examined 


by VA in October 1994, the veteran reported that he did not 
have any loss or blurring of vision despite episodes of 
severe headache when his blood pressure is elevated.  On the 
PGW examination in January 2002, the veteran reported that he 
had had decreased near vision since 1994 and had had to wear 
glasses.  He said that he did not have any visual changes 
with his headaches.  

There is no evidence that the veteran acquired diminished 
visual acuity as a result of service, including his service 
in the Persian Gulf.  The pertinent diagnosis on the PGW 
examination was decreased near vision corrected with glasses.  
Mere refractive error of the eye, however, is not a 
disability within the meaning of the law providing for VA 
compensation benefits.  See 38 C.F.R. § 3.303(c).  

Moreover, the PGW examiner attributed the veteran's decreased 
visual acuity to his age.  (The veteran was born in April 
1948.)  The veteran's visual impairment is thus shown to be 
attributable to a known clinical diagnosis and to a 
supervening condition (age) that occurred between the 
veteran's most recent departure from active duty in the 
Southwest theater of operations during the Persian Gulf War 
and the onset of the decreased visual acuity.  See 38 C.F.R. 
§ 3.317(c)(2).  

The Board concludes that the preponderance of the evidence is 
against the claim for service connection for visual 
disability, including as due to service in the Persian Gulf 
War.  It follows that the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 54-58 (1990).  


F.  Loss of concentration

The service medical records are negative for complaints or 
findings of loss of concentration, and no indication of any 
problem with concentration is shown until November 1993, more 
than two and a half years after the veteran's return from 
Saudi Arabia.  A loss of concentration was not demonstrated 
on VA psychiatric examinations conducted in October 1994 and 
September 1997.  Although the 


veteran gave a history of poor concentration since his return 
from the Persian Gulf in 1991 on the PGW examination 
conducted in January 2002, the examiner attributed this to a 
vitamin B-12 deficiency, which he noted was treatable.  

The earliest complaint of a loss of concentration was when 
the veteran filed his claim for service connection in 
November 1993.  The service medical records are negative for 
any such complaints.  Although the loss of concentration 
arose within the presumptive period set forth in 38 C.F.R. § 
3.317(a)(1)(i), the recent PGW examination indicates that the 
loss of concentration is due to a vitamin B-12 deficiency 
that is treatable.  Thus, there is no showing of a loss of 
concentration during the veteran's period of active duty and 
no showing that any current loss of concentration is 
attributable to his service in the Persian Gulf.  See 
38 C.F.R. §§ 3.303, 3.317.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for service connection for 
loss of concentration, including as due to service in the 
Persian Gulf War.  It follows that the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App. 54-58.  

G.  Hemorrhoids

The service medical records are negative for complaints or 
findings of hemorrhoids, and the earliest objective 
indication of hemorrhoids is not shown until August 1991, 
when the veteran was seen by his private physician.  The 
veteran then complained of some diarrhea intermittently - but 
usually several days a week with 3 to 4 bowel movements a day 
- since returning from the Middle East.  He reported that he 
saw bright red blood in the toilet bowel afterwards.  A 
history of hemorrhoids was noted, and a digital examination 
revealed some internal hemorrhoids.  The veteran was 
hemoccult positive.  

When seen by his private physician sometime after August 
1991, internal hemorrhoids were noted by anuscope.  

However, on a quadrennial examination for the Reserves in 
March 1992, the anus and rectum were normal on clinical 
examination.  

On VA examination in August 1997, the veteran complained of 
hemorrhoids since 1992 after his return from Saudi Arabia.  
He reported that following his return from Saudi Arabia, 
occasionally there had been a small amount of blood in his 
stools and that he had treated his condition with over-the-
counter medications.  He reported that a colonoscopy had been 
essentially negative.  He said that he had anal burning and 
itching that flared up about once a month.  He said that 
occasionally there was some bleeding, which he treated with 
Preparation H or over-the-counter hemorrhoid medication.  The 
pertinent diagnosis was hemorrhoids.  

It was reported on the PGW examination in January 2002, 
however, that the veteran denied that he had hemorrhoids.  A 
rectal examination was normal.  It was also reported that a 
routine colonoscopy in 2001 was normal.  

The record is devoid of any evidence of hemorrhoids during 
active service, and despite problems with hemorrhoids 
following the veteran's return from the Persian Gulf, it is 
not shown that he has hemorrhoids now.  Hemorrhoids are a 
known clinical diagnosis and are  not a medically unexplained 
chronic multisymptom illness.  For purposes of entitlement to 
compensation benefits based on service in the Persian Gulf 
War, it is not now a "qualifying chronic disability" under 
the provisions of 38 U.S.C.A. § 1117(a)(2).  

Furthermore, there is no basis for a grant of service 
connection for hemorrhoids in the absence of a showing that 
the veteran has hemorrhoids currently.  See Degmetich v. 
Brown, 104 F.3d at 1331-33; Brammer v. Derwinski, 3 Vet. App. 
at 225; Rabideau v. Derwinski, 2 Vet. App. at 143-44.  It 
follows that the claim for hemorrhoids, including as due to 
service in the Persian Gulf War, must be denied.  The 
evidence is not so evenly balanced as to raise doubt 
concerning any material issue.  38 U.S.C.A. § 5107(b).  


ORDER

Service connection for cardiac disability, to include as due 
to service in the Persian Gulf War, is denied.  

Service connection for headaches, to include as due to 
service in the Persian Gulf War, is denied.  

Service connection for a disability of the hands and feet, to 
include as due to service in the Persian Gulf War, is denied.  

Service connection for gastrointestinal disability, to 
include as due to service in the Persian Gulf War, is denied.  

Service connection for psychiatric disability, to include as 
due to service in the Persian Gulf War, is denied.  

Service connection for visual disability, to include as due 
to service in the Persian Gulf War, is denied.  

Service connection for disability manifested by loss of 
concentration, to include as due to service in the Persian 
Gulf War, is denied.  

Service connection for hemorrhoids, to include as due to 
service in the Persian Gulf War, is denied.  



	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

